Citation Nr: 9918900	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  96-51 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for defective hearing.

4.  Entitlement to service connection for right hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from January 1948 to 
January 1953.

This appeal arises from the veteran's notice of disagreement 
(NOD) in June 1996, and December 1997.

The veteran provided testimony before a traveling member of 
the Board of Veterans' Appeals (Board) sitting at Phoenix, 
Arizona, January 13, 1999.

Within 90 days of this case being sent to the Board, the 
veteran submitted additional evidence in April 1999, that he 
wished to have considered by the Board.  This material was 
not accompanied by a waiver of consideration by the RO.  The 
greater portion of the material is duplicative of evidence 
already in file or previously submitted.  The new material, 
such as statements by the veteran, material on hearing and 
the veteran's hearing loss, and annotated medical diagrams of 
the back and knee are essentially cumulative of evidence in 
file, are not considered pertinent as they can not as a 
matter of law make the claim well grounded.  Therefore, this 
evidence will not be referred back to the RO for review and 
preparation of a supplemental statement of the case (SSOC).  
38 C.F.R. § 20.1304(a)(c) (1998).

The veteran, in his April 5, 1999 letter to the Board, 
submitted a motion to correct the January 1999 hearing 
transcript under 38 C.F.R. § 20.716 (1998).  He also made 
reference to a cut on the right hand and flash burns to both 
eyes in service.  It is not clear whether the veteran is 
seeking service connection for residuals of these incidents, 
and the RO attention is directed to these potential claims 
for clarification by the veteran.  


FINDINGS OF FACT

1.  The veteran had a 1-inch scar on the right knee when he 
entered service.

2.  In 1992 the veteran received treatment for residuals of a 
fall in a store in 1989, involving his lower back, right hip 
and neck.

3.  There is no competent medical evidence that the veteran 
has low back, right hip, or right knee disability related to 
his military service.

4.  There is no competent medical evidence relating the 
veteran's decades post-service bilateral defective hearing to 
any aspect of his active military service.


CONCLUSION OF LAW

1.  The appellant's claim for service connection for low back 
disability is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).

2.  The appellant's claim for service connection for right 
hip disability is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).

3.  The appellant's claim for service connection for right 
knee disability is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).

4.  The appellant's claim for service connection for 
defective hearing is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.


Factual Background

Given the interlocking nature of the issues on appeal, and 
the expanse of evidence that often contains material germane 
to all three issues, the Board will present the evidence, 
chronologically, in one body, to preserve continuity and for 
ease of review.  Pertinent elements of evidence will then be 
discussed with review and analysis of each issue.

The veteran's service medical records show no defects noted 
on enlistment examination in January 1948.  A 1-inch scar on 
his right knee was noted.  Physical examination in January 
1951, for extension of enlistment, noted depression of the 
right shoulder, slight dorsal scoliosis on the right, NCD 
(not considered disqualifying).  The examination was 
apparently conducted on the USS Nereus.  In 1952 and 1953, he 
was treated for acute genitourinary complaints.  On 
separation examination January 7, 1953, clinical evaluation 
of the spine and lower extremities showed no disability, and 
hearing to whispered voice was 15/15 in each ear.

The veteran's original application for disability benefits 
was received in January 1953.  At that time the veteran 
reported a back condition in January 1951, and a hernia noted 
shortly after discharge, when he was evaluated for employment 
with a telephone company.  

A statement from the veteran's spouse, received in March 
1953, was to the effect she met the veteran when he was in 
service and she did not know if he had "his back injury or 
hernia then."  But she did know that "he had a job then 
that he could not have had with the above disability."  She 
also reported that the veteran was refused a job with a 
telephone company since service, and that his back tired very 
easily, which it should not do at his age.

In July 1953 the RO tried to get medical records from the 
Medical Statistics Division but there was "no information 
relative to the alleged condition."  An inquiry was also 
made to the USS Nereus in July 1953, in regard to a back 
condition for the veteran.  The response in August 1953 was 
that the USS Nereus "files contain no record of treatment 
for the alleged condition."

When the veteran applied for disability benefits in June1995, 
he reported right knee, low back and hearing loss, with 
treatment for the back in January 1951 aboard the USS Nereus, 
and again January 8, 1953 at a Naval dispensary.  He showed 
no post-service dated of treatment for the back but did note 
private treatment for his hearing, by Dr. Ketter, beginning 
in 1994.

In June and July 1995 the veteran completed release of 
information forms for Dr. Reach, Dr. Freestone, Dr. Ketter, 
and Dr. Januski.  Only the latter two treated the veteran in 
the 1990's, with treatment by the remaining two in the 
1970's, as reported by the veteran.  The RO, in July 1995 
sent letters to the named physicians, requesting medical 
records for the veteran.  Dr.'s Reach and Freestone replied 
in August 1995 that no records were available for the 
veteran.  

Medical records received from Dr. Januski, in August 1995, 
included a new patient questionnaire completed by the veteran 
in June 1992.  He reported that his main problems were his 
lower back, right hip and neck.  He had received treatment 
from Dr. Bonnassa (chiropractic), and that an accident 
occurred in January 1989 in a store, when he slipped and fell 
on water spots on the floor.  In regard to previous medical 
care for his complaints, the veteran listed "none."  
Treatment for the veteran's low back and ribs in 1992 and 
1993 was shown.  A health update form completed in March 1994 
noted present symptoms in the lower back and neck, with last 
adjustment 6 weeks before, last physical 2 years before, and 
the last doctor seen was Dr. Allen, a chiropractor, for his 
neck.  

In September 1995 the veteran submitted a statement from 
himself, statements from service buddies, and documents 
concerning submarines with details concerning his whereabouts 
on the submarine on which he served.  The veteran, in his 
statement, reported that his pain turned from acute to 
chronic in the 1960's, and he recounted the hernia episode in 
1953.  He also reported that his right knee had "come out of 
joint" several time in the last 40 years, many times when 
playing with his children and swimming.  He also had a 
"phenomena" with his right leg, wherein while walking it 
would suddenly feel like it was not going to function, and if 
he stepped forward it would give way and he would fall.  He 
ended his statement with the declaration that look-out duty 
was a factor in his problems with his right leg, knee, hip 
and back, and that living and working conditions aboard the 
submarine were a contributing factor to his hearing 
disability.

Most of the statements from service buddies were yes or no 
answers to a duplicated handwritten questionnaire concerning 
duties and actions on board a submarine.  Several personal 
responses were noncommittal, or listed current physical 
problems but one noted that he remembered standing in chow 
line and the veteran telling him that he had been having back 
trouble.

Received in September 1995 were copies of medical records 
from Dr. Nelson.  In a case history, apparently completed by 
the veteran in May 1989, it was noted that if the veteran lay 
on his back, his low back hurt, and if he got up and moved 
around the pain would go away.  It was also reported that 
when the veteran was young he fell through a barn loft floor 
and landed on a board fence and was knocked dizzy.  Added to 
the aforementioned was the statement that in service he had 
duties where he had to do a lot of jumping.  It was recorded 
that his right leg was 3/8th of an inch "short R hip high & 
forward."  Therapy from 1986 to 1990 was noted.

The veteran was provided VA examination in September 1995.  
It was recorded that he made 7 foot jumps in service , 
injuring his back and right knee.  The back and knee pain had 
progressed  since then and now was constant, mild low back 
pain increasing in severity with strenuous use.  No radiation 
down the leg was reported.  The knee pain and dysfunction had 
increased  over the years with intolerance of frequent 
squatting and rising.  The veteran did walk a mile or two a 
day to keep in shape.  On physical examination he was in no 
acute distress, and gait was normal with assistive devices.  
His movements in the examining room were normal.  Some 
limitation of motion of the back was shown.  X-ray studies of 
the right knee shoed slightly prominent right tibial spine.  
Studies of the lumbar spine showed degenerative arthrosis of 
the lumbar spine and visualized lower dorsal spine.  The 
examination diagnosis was DJD (degenerative joint disease) of 
the lumbar spine and right knee.  

VA audiology testing in October 1995 showed "moderate 
severe" sensorineural hearing loss in the right ear, and 
"moderate severe" high frequency sensorineural hearing loss 
in the left ear.

The veteran in a letter dated in December 1995 indicated that 
he was at his best at the time of the VA examination.  There 
were additional statements from the veteran in January and 
February 1996, expressing his concerns.  

The veteran's June 1996 NOD included comments on lack of 
medical records in-service and post-service, a correction of 
what was recorded in the September 1995 examination, and 
commentary on submariners ability to do all jobs and know the 
related stresses.  On an accompanying questionnaire that had 
been submitted to service buddies, the veteran noted the 
percentage of responses to the questions, presumably to 
"yes" answers.

Accompanying the veteran's December 1996 substantive appeal 
was a highlighted quote from Secretary of Veterans Affairs J. 
Brown, from a newspaper article.  

The veteran, in hearing testimony in October 1996, reported 
that the rigorous type of training, working conditions, and 
duties caused the disabilities he was claiming.  On look-out 
duty, with the order to "clear the deck," a jump from a 
platform, 7 feet above the deck was required, along with 
scooting around another 3 steps and then 7 feet down another 
hatch, all within 33 seconds.  On look-out duty he made three 
7 foot jumps, maybe 200 times a year, Transcript (T.) p. 2.  
He talked to an engineer and was told the pressure on the 
bottom of his feet would be distance times weight, at 
probable 800 pounds pressure each time at each level.  While 
on active duty, he was treated for sprains, T. p. 3.  His 
hearing disability was from being around the diesel engines, 
and his bunk was maybe 20 feet from the forward engine room.  
He had 4 and a half years of this when out to sea.  He 
reported being seen for a back condition aboard the USS 
Nereus in January 1951.  He started going to a chiropractor 
in 1960 for his back, right hip and right leg T. pp. 3, 4, 
and 5.  He received treatment from Dr. Freestone in the first 
part of 1960, Dr. Reach at the end of 1960 to 1970, and in 
1974 Dr. Cosell until he retired in 1980.  He then saw Dr. 
Nelson in 1986, and Dr. Jaworski in the late 1980's early 
1990's, T. p. 5.  The only records the had were from Dr. 
Nelson.  

He reported his first hearing test was in the 1990's, T. p. 
6.  The veteran also recounted how he sent out eight 
questionnaires to shipmates, the results as he computed them, 
and described duties in the Korean Conflict, T. p. 6.  He 
made reference to regulations associated with service 
connection and combat, and that his lay evidence was 
sufficient for service connection, T. p. 7.  He was asked 
whether the one time he was treated for a back condition in 
service in 1951, was for the dorsal or lumbar spine, but made 
no specific answer.  When asked if he injured his right knee 
or low back while on active duty he responded , "I had 
hurts," and he denied seeking any medical treatment.  In 
regard to the men he served with, when asked if they had 
recollection of right knee injury or low back condition or 
hearing loss, the veteran responded, "[t]hey seen me hobble 
around."  He reported seeing a chiropractor in the1960's, 
was aware that some early chiropractor records were not 
available, and regretted not having records from Dr. Cossell, 
T. pp. 8 and 9.

In a statement received in January 1997, the veteran 
annotated statements made during the October 1996 hearing, 
noting VA medical treatment for his back in the 1980's.  

Received in April 1997 were copies of VA records of medical 
treatment for the veteran from 1981 to 1989.  In 1981 he was 
treated for residuals of right shoulder injury in a fall, he 
wanted to rule out diabetes mellitus in 1982, he had skin 
lesions in 1984 and 1987, and right hernia in 1988 and 1989.  
Also in June 1981 he had left ear ache for a week, with no 
injury, drainage, fullness or "hearing."  The assessment 
was otitis externa.  

In a statement in May 1997, the veteran requested that his 
right hip be added as an issue, and he noted that the VA 
medical records did not contain any record of his back 
treatment or the may X-rays of his back, right leg, and right 
knee.  

The veteran, in July 1997, listed Dr. Freestone, Dr. Reach, 
Dr. Nelson, and Dr. Kosel as treating chiropractors, with 
successive treatment from the doctors from 1960 to 1990.  
There was also an undated statement from Dr. Nelson, to the 
effect he treated the veteran for pain on his right side, 
involving the knee area, and last treatment was in August 
1990.  

In March 1998 the veteran submitted material concerning 
submarines, submarine duty, and submariners.

The veteran, in a December 1997 statement, noted that he had 
no contact with any VA or other medical facility for his 
right hip after January 1953, and that he started receiving 
chiropractic treatment in 1960.  He also reiterated his 
belief in regard to damage to his back, legs and knees 
related to jumping down when on look-out duty.

The veteran, in a letter to various political leaders, and 
the VA, in August 1998, reported that he had scoliosis of the 
spine on entering the service and with above normal activity, 
especially look-out duty, his back condition was aggravated 
and his right extremity was bruised and strained.  He also 
had a hearing loss from being around the diesel engines.  He 
noted that some of his medical records were incomplete, 
missing or lost altogether.  

In August 1998, the veteran submitted information on the 
construction and design of the submarine he was on in 
service, a history of activity of missile assignments for his 
submarine, a certificate of accomplishment, an article on 
culture and pressures of submarine duty, and details on look-
out duty and pressure on the body.

Associated with the veteran's August 1998 substantive appeal 
were copies medical material concerning hearing loss and 
occupational deafness.  He stated that his hearing loss was 
an occupational injury aggravated by exposure to noise levels 
above 100 decibels for long periods of time.  

When the veteran provided testimony before a traveling member 
of the Board, sitting at Phoenix, Arizona, in January 1999, 
he reported that prior to service he had tissue cut from his 
right knee, leaving an 1 1/2 inch scar, which was noted on his 
entrance examination.  He then detailed look-out duty and the 
physical activity when clearing the bridge.  He started 
getting treatment in 1948 with aspirin and rest, and was not 
currently receiving any treatment for his knee, T. pp. 4, 5 
and 6.  It was the veteran's opinion that his knee 
subluxated, dislocated with the knee cap coming out to the 
right, because of the weak spot and aggravation in service 
with jumping, T. p. 6.  He did not see a medical officer for 
the knee, has no medical training, and nothing was done until 
the chiropractic treatment started in 1960, continuing to the 
present, T. p. 7.  The veteran stated that the pre-service 
surgery to the knee went clear to the bone and cut the 
tendons, T. p. 8.  Chiropractors found that his right leg was 
shorter than the left, and the hip was pushed forward and up, 
so they gave him adjustments in the pelvic area and 
manipulated the lower extremity, T. pp. 9 and 21.  Currently 
the right knee problem was called subluxation of the patella, 
and the veteran also reported numbness in the knee and leg, 
T. p. 11.  He also reported the phenomena with the right leg, 
and stated that when the knee did actually go out, it was 
laterally to the outside, to the right T. pp. 12 and 13.  The 
veteran was also provided with the elements for a well-
grounded claim, including qualifications of a lay person, T. 
pp. 13 and 14.  In regard to his back, after he started look-
out duty he began having pains in the lower back, and 
treatment was 2 aspirin.  In 1951 he began having so many 
problems he was sent to the Nereus, an X-ray was provided, 
and "it came back nothing."  Through study the veteran 
learned he had sacralization of L 5 and S 1, T. pp. 16 and 
18.  When he first started having chiropractic treatment he 
was told he had curvature of the spine, scoliosis, and that 
was the first time he knew he had it, T. p. 17.  After 
service he tried to get a job with a phone company, and a 
physical showed some bending problems and a hernia, and he 
did not get the job, T. p. 20.  The veteran also described 
his hip problem, T. pp. 23 and 24.  He stated that he knew 
from research that he had spondylosis and "they say that 
could be affecting the hip or sciatic area."  When asked if 
any medical provider had expressed an opinion as to whether 
his hip problems were due to circumstances of service or the 
back or knee, the veteran replied, "[n]o, they never 
questioned me," T. p. 24.  The veteran stopped chiropractic 
treatment 2 or 3 years ago when he retired due to expense, 
and now just self treated, T. p. 25.  The veteran described 
his duties as an electrician's mate, and his proximity to the 
diesel engines.  When his hearing was tested in 1994 he was 
told it was just about right for his age, but within 30 days 
his hearing just "went zoom.  I about lost it all in my 
right ear."  Dr. Ketterer told him that he had been around 
loud noise, and the veteran told him about the diesel 
engines, T. pp. 26, 27, and 28.  The veteran also discussed 
the missile launching, and noted that while Dr. Schill told 
him he thought the hearing problem was due to noise exposure 
in service, when he asked this doctor to put in writing that 
his hearing loss was related to noise exposure in service, 
the doctor declined, T. pp. 29-33.  The veteran also alluded 
to a connection between his bladder infections in service and 
disturbed sacral nerves due to his back problem, T. p. 37.

Received at the time of the hearing, with waiver of local 
jurisdiction, were copies medical diagrams of the spine, 
apparently annotated by the veteran from medical text.  There 
was also a duplicate copy of the diagram of the submarine 
structure and distances from lookout duty on the bridge to 
the control room in the submarine, to include a picture of 
the veteran with his age and weight, and a description of 
clearing the bridge.

Analysis

Prior to addressing the individual issues presented here, the 
Board must point out that there can be no mistaking the 
veteran's earnest good faith in pursuit of these claims.  
Likewise, there is no doubt that he performed honorable 
service, and the quality of that service as a submarine 
crewmember was arduous.  Nor is there any dispute in this 
record that his service was physically demanding in many 
ways.  The Board, however, is bound by statute to adjudicate 
each claim based upon the facts and controlling law.  This 
record and the law leave no discretion for the Board to act 
favorably upon any of these claims.  

Right Knee

The veteran contends that his activities aboard a submarine 
for over 4 years resulted in injury to his right knee, and 
that his current right knee problems are directly related to 
service.  

For the limited purpose of determining whether a claim is 
well grounded, evidentiary assertions must be accepted as 
true.  Thus, the Board must accept the veteran's assertions 
that he sustained injury to the right knee in service for 
purposes of determining whether he has met his burden of 
meeting the second element of a well grounded claim, i.e. 
evidence that a disease or injury of the right knee 
perceptible to a lay party was present in service.  Post-
service X-ray studies, in 1995, showed degenerative changes 
in the right knee, so the first element of a well-grounded 
claim is also satisfied.  The problem in this instance is the 
absence of the third element for a well-grounded claim, 
medical evidence of a nexus between the veteran's reported in 
service injuries to the knee and the current disability.  
While the veteran is competent to report his symptoms, he is 
not shown to possess the medical expertise to determine the 
etiology of his various medical symptoms or their 
relationship to service, and his claims of medical causation 
are of no probative value.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The veteran's service medical records do not show any injury 
to the right knee, and the veteran has not provided any 
medical evidence of treatment for right knee problems for 
decades after service.  His original claim for disability 
benefits in 1953 did not include the right knee, and even 
when he sought medical treatment from Dr. Januski in 1992 he 
made no reference to the right knee.  Dr. Nelson reported 
treating the veteran for pain involving the right knee area 
in 1990, which is still well over 30 years after military 
service.  Even with some medical treatment for the right knee 
after service, the fact remains that the veteran has not 
provided any competent medical opinion of a relationship 
between the current right knee disability, and any aspect of 
his military service.  Absent such a relationship, the claim 
is not well-grounded.  

The Board has considered whether the claimant can well ground 
the claim on the basis of chronicity or continuity of 
symptomatology.  No chronic knee disability was present in 
service.  While the claimant is competent to describe 
symptoms perceptible to a lay party, he is not competent to 
associate them with an underlying disability that is not 
perceptible to a lay party.  In this instance, no knee 
disability ahs been diagnosed that a lay party could 
perceive.  Accordingly, the claimant can not well ground his 
claim by virtue of chronicity or continuity of 
symptomatology.  Savage, supra.  

The veteran in hearing testimony proposed a theory that a 
pre-service injury and scar on the right knee, noted on 
enlistment examination in 1948, weakened the knee, and the 
stress and strain of jumping from the bridge while clearing 
the bridge on look-out duty, aggravated the right knee, 
causing the current disability.  Again, the veteran is not 
medically qualified to make such an association, and he has 
not provided any medical evidence to support that theory.  

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet his initial burden of submitting a well-grounded 
claim.  Since the appellant did not meet his initial burden, 
however, his claim is inherently implausible such that any 
error by the RO is harmless and he is not prejudiced. Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Meyer v. Brown, 9 Vet. 
App. 425 (1996).


Low Back

The veteran's contentions for the low back claim are 
essentially the same as for the right knee.  Repeated jumping 
when clearing the bridge while on look-out duty caused injury 
to his back.  He reports having scoliosis when entering 
service, and treatment for his back in service, in 1951, 
aboard the USS Nereus, as shown in his military medical 
records, with back disability continuing to the present.  

The veteran does have current low back disability, as shown 
on VA X-ray studies.  Further, he was shown to have slight 
dorsal scoliosis aboard the USS Nereus, in January 1951; 
however, he was aboard that ship for the purposes of a 
complete physical examination for extension of his 
enlistment, and not specifically for back treatment.  In 
1953, there were attempts to secure medical records from the 
Nereus.  The response from the Nereus was that they showed no 
record of treatment for a back condition for the veteran. 

The evidence of record also shows that when the veteran filed 
a claim for VA disability benefits in 1953, he reported 
having a back condition in 1951.  The Board notes that 
currently the veteran is claiming disability of the lumbar 
spine, and in 1951 only slight dorsal scoliosis was noted.  A 
statement from the veteran's spouse, in March 1953 can be 
construed as indicating that she was not aware the veteran 
had a back condition in service, and that he could not have 
done his job if he had.  She also noted that currently his 
back tired easily.  Attempts to secure medical records for 
the veteran from other sources, in 1953, were unsuccessful.

When the veteran reapplied for disability benefits in 1995, 
he showed no post-service treatment for his back.  Currently 
he reports chiropractic treatment from 1960 to the present 
for his back problems.  When he completed release of 
information forms in 1995 he noted treatment in the 1970's.  
In June 1992, for private medical evaluation, the veteran 
reported back, right hip and neck problems, with injury in a 
fall in 1989.  The veteran has not provided any other medical 
evidence associated with the 1989 injury and follow-up 
treatment.  In fact the private chiropractor he noted in June 
1992 as providing treatment after the injury, is not a 
medical provider that the veteran has referred to 
subsequently.  Be that as it may, whatever inconsistencies 
there are in the record, the third element of a well-grounded 
claim has not been satisfied, as the veteran has not 
submitted any medical evidence of a relationship between his 
current low back disability and his military activities.  In 
fact, the veteran has testified that he has not been told by 
any medical provider that there is such a relationship.  The 
veteran is not competent to make such a finding on his own.  
See Espiritu.

The Board has of course reviewed the veteran's written and 
parole testimony, plus the annotated medical material he 
submitted, and his own lay survey among crew members that the 
served with him concerning their activities in service and 
subsequent problems.  His theory that the genitourinary 
infection in service indicates that a back problem existed 
has been considered.  Again, as noted above, lay persons are 
competent to comment on symptoms and manifestation that 
occurred in service and post-service but they are not 
competent to make a medical diagnosis or determine the 
etiology of such symptoms.  

The Court has addressed whether medical texts or physicians' 
opinions containing generic statements that disorder A can 
cause disorder B can constitute competent medical evidence to 
establish the nexus element necessary to make a claim well 
grounded in a specific case.  In Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996), the Court, citing Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996), held that such evidence is "too 
general and inconclusive to make [a] claim well grounded."  
On the other hand, in Rucker v. Brown, 10 Vet. App. 67 
(1997), the Court addressed whether scientific articles could 
be used to establish a theory that non-ionizing radiation 
from naval radar could be linked to certain carcinomas and 
held they could.  In that case, however, the record also 
contained a supporting opinion from the treating physician 
that was specific to the facts of the appellant's claim and 
the Court cited both the articles and the opinion as the 
basis for finding the claim well grounded.  In this case, 
there is no medical opinion linking the specific facts of 
this appeal to the general theory.

The Board's determination that the appellant's proffered 
medical texts and articles are insufficient to well ground 
the claim is further supported by the case of Sacks v. West, 
11 Vet. App. 314 (1998), in which the Court noted the 
following:

Suppose, in the context of considering whether a 
claim is well grounded, a treatise were being 
reviewed that stated that occasional joint pain is 
usually an early symptom of arthritis or that an 
incident of chest pain will usually occur before 
heart disease is diagnosed.  Such evidence would be 
rejected as insufficient to link a veteran's 
averment of chest pain in service to a current 
diagnosis of heart disease, because that evidence 
would not address the likelihood that a person who 
had manifested a particular symptom would later be 
found to have the disease in question.  Hence, that 
kind of treatise evidence would be "too general 
and inclusive[]" to make a link more than 
"speculative[]" and, accordingly, would be 
insufficient to make the claim plausible, that is, 
well grounded.  The same is the case with the 
treatise evidence here.  Acceptance of this 
evidence as sufficient to establish the 
plausibility of causality would be predicated on 
simply the instinctive inference of a lay person, 
rather than upon an adjudicative determination 
(made by a lay person) as to the credibility and 
weight of expert evidence. 

(Citations omitted).

Additionally, the Board observes that in the recent case of 
Mattern v. West, 12 Vet. App. 222 (1999), the Court noted 
that it had previously addressed the relevance of medical 
treatise evidence to the determination of well-groundedness, 
and determined that generally, an effort to establish a 
medical nexus to a disease or injury solely by generic 
information in a medical journal or treatise "is too general 
and inconclusive" to well ground a claim.  The Court went on 
to indicate that medical treatise evidence can, however, 
provide important support when combined with an opinion of a 
medical professional.  Similarly, medical treatise evidence 
could "discuss[] generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least a plausible causality based upon objective 
facts."  Wallin v. West, 11 Vet. App, 509, 514 (1998).

The medical diagrams of the spine and other such material 
submitted by the veteran are generic, and of themselves not 
specific to the claim.  Nor do they discuss generic 
relationships with such a degree of certainty that they could 
well ground this his claim.  The only supporting evidence 
associated with the diagrams are the annotations by the 
veteran concerning his current back disability, and what 
appears to be extracted medical information which is also 
generic and not specific to the claim.  In light of the 
controlling case, law, it is clear that this material can not 
well ground his claim. 

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet his initial burden of submitting a well-grounded 
claim.  Since the appellant did not meet his initial burden, 
however, his claim is inherently implausible such that any 
error by the RO is harmless and he is not prejudiced. Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Meyer v. Brown, 9 Vet. 
App. 425 (1996).



Right Hip 

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The Board has no doubt about the veteran's good faith in 
bringing a claim.  The question before the Board, however, is 
whether his claim is well grounded as a matter of law.  The 
answer is that it clearly is not at this time.  The record is 
plain that there is no current diagnosis of right hip 
disability.  While he reported right hip problems in 1992, 
the Board can find no specific medical diagnosis of right hip 
disability in the evidence in file.  The findings by Dr. 
Nelson in1989 that the right hip was elevated (high)and 
"forward" are symptoms and not a diagnosis of disability.  
And even if such findings were considered a diagnosis, the 
etiology of the hip problem was not shown, and therefore the  
third element of a well-grounded claim is absent.  

For the limited purpose of determining whether a claim is 
well grounded, evidentiary assertions must be accepted as 
true.  Thus, the Board must accept the appellant's assertions 
concerning his symptoms; however, for purposes of determining 
whether he has met his burden of meeting the first element of 
a well grounded claim, i.e. evidence that he currently has 
right hip disability, he is not shown to be medically 
qualified to render such an opinion concerning the ultimate 
diagnosis of his problem.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Only those with medial expertise are competent 
to diagnosis a disability, and the record in this case does 
not show that an medical provider has diagnosed a specific 
right hip disability.  Only service-connected "disability 
resulting from personal injury suffered or disease 
contracted" is entitled to compensation under 38 U.S.C.A. 
§ 1110.  Winn v. Brown, 8 Vet. App. 510 (1996).  Here, the 
veteran's service medical records and post-service medical 
records do not show current chronic right hip disability.  In 
the absence of competent medical evidence of a current 
disability his claim is not well grounded. 

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet his initial burden of submitting a well-grounded 
claim.  Since the appellant did not meet his initial burden, 
however, his claim is inherently implausible such that any 
error by the RO is harmless and he is not prejudiced. Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Meyer v. Brown, 9 Vet. 
App. 425 (1996).


Defective Hearing

The veteran has argued very cogently that his exposure to 
diesel engine noise in service, for prolonged periods, is the 
basis for his current bilateral sensorineural hearing loss.  
In support of his claim, in addition to written and parole 
evidence, he has submitted material concerning conditions in 
submarines, and medical material concerning hearing loss and 
acoustic exposure.  He has not submitted any medical opinion, 
based on review of his military experiences and the medical 
evidence in file, of a relationship between his post-service 
hearing loss and his active service.  The veteran has 
testified that while a doctor told him that he thought there 
was a relationship, this physician refused to put that 
statement in writing when requested.  

In regard to the medical material submitted, as detailed 
above, the Court has addressed whether medical texts or 
physicians' opinions containing generic statements concerning 
theories of medical causation can constitute competent 
medical evidence to establish the nexus element necessary to 
make a claim well grounded in a specific case.   In this 
case, there is no medical opinion linking the specific facts 
to this appeal to the general theory.  The evidence advanced 
to support the general theory are articles concerning sensory 
hearing loss, classification and characteristics, and 
presbycusis.  To the extent that material could be construed 
to support the general theory of a relationship between the 
veteran's noise exposure in service and his decades post-
service hearing loss, there is no medical opinion of record 
linking the specific facts of this case to the general 
theory, nor do the articles make the relationship so clear 
that they are sufficient to well ground the claim by 
themselves.  Again, as noted above, as a lay person, he is 
not competent to provide a link between the post-service 
symptoms and his active military duty, as this is a question 
of medical causation.  Grottveit.

Combat Service as a Basis to Well Ground a Claim.

The veteran has argued, in substance,  that he qualifies as a 
combat veteran and therefore his lay evidentiary assertions 
are sufficient to well ground his claim.  As the Court has 
explained again in a recent case, the provisions of 
38 U.S.C.A. § 1154(b) only go to the element of incurrence in 
service, what happened then, not the questions of either 
current disability or nexus to service, both of which require 
competent medical evidence.   Because evidentiary assertions 
are presumed to be true at the stage of determining whether a 
claim is well grounded, 38 U.S.C.A. § 1154(b) provides no 
advantage to a claimant at that stage and is, in the Court's 
words "largely superfluous." Arms v. West, 12 Vet. App. 
188, 194-95 (1999).  In sum, 38 U.S.C.A. § 1154(b), even if 
applicable to these facts, can not serve to make any of these 
claims well grounded. 


ORDER

Service connection for right knee disability, low back 
disability, right hip disability, and defective hearing is 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

